Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/557763     Attorney's Docket #: 102351-1424A01727/US9330
Filing Date: 8/30/2019; 	
Applicant: Wen-Long Lu
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Amendment filed 6/8/2022 has been acknowledged.
Claims 1-27 have been cancelled.

	Claim Rejections - 35 USC § 102	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano Tetso (Japan Publication # 10-28965 A).
In regards to claim 28, Nakano Tetso (figures 4a-4d) show a package structure, comprising: a base material 1; a first encapsulant 8 disposed over the base material 1; a plurality of first  pillars 2 encapsulated by the first encapsulant 8, wherein the plurality of first pillars 2 have at least three different heights, wherein a height of one of the plurality of first pillars (fourth 2 from the left) near a center of the base material 1 is less than height of another one of the plurality of first pillars (first from the left 2 and first from the right 2) away from the center of the base material 1 so as to reduce a largest warpage located at a periphery of the base material 1 and reduce a smallest warpage located at the center of the base material 1.
Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (U.S. Patent # 5,436,203).
In regards to claim 28, Lin (figures 1-4) specifically figure 4 show a package structure 30, comprising: a base material 12; a first encapsulant 42 disposed over the base material 12; a plurality of first  pillars 40,44 encapsulated by the first encapsulant 42, wherein the plurality of first pillars 2 have at least three different heights, wherein a height of one of the plurality of first pillars 40 near a center of the base material 12 is less than height of another one of the plurality of first pillars (outer 44s) away from the center of the base material 12 so as to reduce a largest warpage located at a periphery of the base material 12 and reduce a smallest warpage located at the center of the base material 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (CN # 208045476 U) in view of Nakano Tetso (Japan Publication # 10-28965 A).
In regards to claim 40, Zhou et al. (figure 5)  show a package structure, comprising: a substrate 1; a first encapsulant (top 3) disposed over the substrate 1; a plurality of first pillars 2-1,2-2 encapsulated by the first encapsulant (top 3); a second encapsulant (bottom 3) disposed under the substrate 1; a plurality of second pillars 2-3,2-4 encapsulated by the second encapsulant (bottom 3), wherein a height of one of the plurality of first pillars 2-2 near a center of the substrate 1 is less than a height of another one of the plurality of first pillars 2-1 away from the center if the substrate 1, but fail to explicitly show where a height of one of the second pillars near the center of the substrate is less than a height of another one of the plurality of second pillars away from the center of the substrate.
Nakano Tetso (figures 4a-4d) specifically figure 4(d) show a package structure, comprising: a base material 1; a first encapsulant 8 disposed over the base material 1; a plurality of first  pillars 2 encapsulated by the first encapsulant 8, where a height of one of the second pillars (fourth 2 and the fifth 2 from the left in figure 4(d)) near the center of the substrate 1 is less than a height of another one of the plurality of second pillars (first 2and last 2 from the left in figure 4(d)) away from the center of the substrate 1. 
Therefore, it would be obvious to one of ordinary skill in the art to use Nakano Tetso’s plurality of pillars near the center of the substrate is less than a height of another one of the plurality of pillars to modify Zhou et al.’s plurality of second pillars having  for the purpose of  reducing warpage in the substrate.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN # 109473408 A) in view of Nakano Tetso (Japan Publication # 10-28965 A).
In regards to claim 44, Chen et al. (figures 1-4) show a package structure 1, comprising: a substrate 103,10 having a first side 102 and a second side 101 opposite to the first side 102; a first electronic component 12 disposed over the first side 102 of the substrate 102,10, and having an active surface 121 facing the first side 102 of the substrate 103,10; a second electrode component 20 disposed under the second side 101 of the substrate 103,10, and having an active surface 201 facing the second side 101 of the substrate 103,10; a plurality of first pillars 25,28 disposed over the substrate 103,10, but fail to explicitly show wherein the plurality of first pillars have at least three different heights.
Nakano Tetso (figures 4a-4d) specifically figure 4(d) show a package structure, comprising: a base material 1; a first encapsulant 8 disposed over the base material 1; a plurality of first  pillars 2 encapsulated by the first encapsulant 8, wherein the plurality of first pillars 2 have at least three different heights, wherein a height of one of the plurality of first pillars (fourth 2 from the left) near a center of the base material 1 is less than height of another one of the plurality of first pillars (first from the left 2 and first from the right 2) away from the center of the base material 1 so as to reduce a largest warpage located at a periphery of the base material 1 and reduce a smallest warpage located at the center of the base material 1.
Therefore, it would be obvious to one of ordinary skill in the art to use Nakano Tetso’s plurality of first pillars having three different heights to modify Chen et al.’s plurality of first pillars having two different heights for the purpose of  reducing warpage in the substrate.
Allowable Subject Matter
Claims 29-39, 41-43 and 45-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response
Applicant's arguments filed 6/3/2022 have been fully considered, but are moot in view of the new grounds of rejections detailed above.

The insertion of Applicant's additional claimed language, for example, "28-46" cause for further search and consideration to make this action final.

Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P.  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R.  1.136(a). 

A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-.

MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R.  1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









11/15/2022

/Alexander O Williams/
Primary Examiner, Art Unit 2826